DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weng et al., US Patent Application Publication no. 2003/0022398 [Weng].
Regarding claim 1, Weng discloses a non-transitory computer readable medium comprising computer readable program code for: 
determining a yield loss for each of a plurality of batches of a product manufactured according to steps of a process flow [measured data, such as yield loss data, of wafer lots processed by a multi-chamber tool is collected, paragraphs 0043-0045]; 
categorizing at least some of the plurality of batches into at least one bin based on a type of the yield loss [a multi-chamber is suspected to have defects in at least one chamber (i.e. inconsistent  chambers) based on specific patterns of failures detected 
sequencing the batches in the at least one bin by yield loss [the yield losses are sorted to construct a sequence, paragraph 0045]; 
determining a plurality of modes of yield loss of the batches in the bin based on grouping the batches in the bin [one or more step variations in medial positions of the sorted yield loss data are detected to indicate tool chamber inconsistency, paragraphs 0032, 0036, 0047 and 0048]; and 
identifying a detrimental factor in a process flow step causing the yield loss of the batches in the bin based on a mode of the batches in the bin [defective performance of a tool chamber corresponding to a detected step variation is determined to be the cause of the yield loss of the wafer lots, paragraphs 0032, 0036, 0047 and 0048].
	Regarding claim 2, Weng further discloses correcting the detrimental factor [paragraphs 0005 and 0017].
	Regarding claim 3, Weng further discloses that correcting the detrimental factor comprises eliminating, revising, altering, correcting a tool subset in the process flow, or any combination thereof [proper actions such as adjustment or repair, paragraphs 0005 and 0017].
	Regarding claim 4, Weng further discloses organizing the product into the batches [lots, paragraph 0037].

	Regarding claim 6, Weng further discloses that the product comprises an electrical component, an automotive control circuit, a chemical product, or any combination thereof [paragraph 0030].
	Regarding claim 7, Weng further discloses that sequencing the batches by output data comprises sequencing the batches from low yield loss to high yield loss [paragraph 0045].
	Regarding claim 8, Weng further discloses that determining a plurality of modes comprises grouping the batches according to the percentage of yield loss [one or more step variations in medial positions of the sorted yield loss data are detected to indicate tool chamber inconsistency, paragraphs 0032, 0036, 0047 and 0048].
	Regarding claim 9, Weng further discloses that identifying the detrimental factor comprises identifying tool subsets used at a specific step in the process flow [tool chambers, paragraphs 0032, 0036, 0047 and 0048].
	Regarding claims 10 and 15, Weng discloses system for manufacturing a product, comprising: 
manufacturing operations for manufacturing a product in batches according to a process flow [wafers are processed in lots by multi-chambered tools, paragraphs 0030, and 0043]; and 
a processor comprising instructions for: 

sequencing the batches by output data [the yield losses are sorted to construct a sequence, paragraph 0045]; 
determining a plurality of modes of output data based on grouping the batches [one or more step variations in medial positions of the sorted yield loss data are detected to indicate tool chamber inconsistency, paragraphs 0032, 0036, 0047 and 0048]; and 
identifying a detrimental factor to output data in one of the manufacturing operations based on a correlation between the process flow step and a mode of the plurality of modes [defective performance of a tool chamber corresponding to a detected step variation is determined to be the cause of the yield loss of the wafer lots, paragraphs 0032, 0036, 0047 and 0048].
Regarding claim 11, Weng further discloses that correcting the detrimental factor comprises eliminating, revising, altering, correcting a tool subset in the process flow, or any combination thereof [proper actions such as adjustment or repair, paragraphs 0005 and 0017].
Regarding claim 12, Weng further discloses organizing the product into the batches [lots, paragraph 0037].
Regarding claim 13, Weng further discloses that sequencing the batches by output data comprises sequencing the batches from low yield loss to high yield loss [paragraph 0045].

Regarding claim 16, Weng further discloses that the identified detrimental factor is correctable [paragraphs 0005 and 0017].
Regarding claim 17, Weng further discloses that the product comprises a semiconductor wafer, a semiconductor wafer comprising a plurality of integrated circuits, an electrical component, an automotive vehicle, a chemical product, a device, or any combination thereof [paragraph 0030].
Regarding claim 18, Weng further discloses that the instructions for identifying the detrimental factor comprise instructions for identifying tool subsets used at a specific step in the process flow [tool chambers, paragraphs 0032, 0036, 0047 and 0048].
Regarding claim 19, Weng further discloses that the instructions for determining a plurality of modes comprise instructions for grouping the batches according to the percentage of yield loss [one or more step variations in medial positions of the sorted yield loss data are detected to indicate tool chamber inconsistency, paragraphs 0032, 0036, 0047 and 0048].
Regarding claim 20, Weng further discloses that the instructions for sequencing the batches by output data comprise instructions for sequencing the batches from low yield loss to high yield loss [paragraph 0045].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Song et al., US Patent Application Publication no. 2018/0238958 discloses analyzing defective items to determine defect types that have caused limited yields.
Sheu et al., US Patent no. 6,694,208 discloses determining failure modes and corresponding yield loss contributions in semiconductor chips in order to identify a main failure mode to use for process corrections.
Rohner, US Patent no. 6,073,501 discloses determining which of a plurality of wafer processing tools is responsible for processed wafer defects or contaminants by sorting defect/contaminant levels in increasing order and determining if corresponding wafer numbers match a processing order of one of the wafer processing tools.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL B YANCHUS III whose telephone number is (571)272-3678.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PAUL B YANCHUS III/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        March 13, 2021